


Exhibit 10.1

 

Terms and Conditions for Annual Restricted Stock Unit

Awards Overview

 

These Terms and Conditions apply to the grant awarded to you by Interval Leisure
Group, Inc. (“ILG” or the “Company”) pursuant to Section 12 of the Interval
Leisure Group 2013 Stock and Incentive Compensation Plan (the “Plan”) of
restricted stock units (the “Award”). You were notified of your Award by way of
an award notice (the “Award Notice”).

 

ALL CAPITALIZED TERMS USED HEREIN, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
MEANINGS SET FORTH IN THE PLAN.

 

Continuous Service

 

In order for your Award to vest, you must be continuously employed by ILG or any
of its Subsidiaries during the Restriction Period (as defined below).  Nothing
in your Award Notice, these Terms and Conditions, or the Plan shall confer upon
you any right to continue in the employ or service of ILG or any of its
Subsidiaries or interfere in any way with their rights to terminate your
employment or service at any time.

 

Vesting

 

Subject to the Award Notice, these Terms and Conditions and the provisions of
the Plan, the Restricted Stock Units (“RSUs”) in respect to your Award, shall
vest and no longer be subject to any restriction (such period during which
restrictions apply is the “Restriction Period”):

 

 

 

Percentage of Total

 

Vesting Date

 

Award Vesting

 

 

 

 

 

On the first year anniversary of the Award Date

 

25

%

 

 

 

 

On the second year anniversary of the Award Date

 

25

%

 

 

 

 

On the third year anniversary of the Award Date

 

25

%

 

 

 

 

On the fourth year anniversary of the Award Date

 

25

%

 

Termination of Employment

 

Subject to the provisions of your employment agreement, if any, upon your
Termination of Employment during the Restriction Period for any reason, other
than your death, Disability or, as approved by the Committee, Retirement, any
RSUs still subject to restriction shall vest or be forfeited and canceled in
accordance with the terms of the Plan and this Award.  For the avoidance of
doubt, a transfer of employment among the

 

--------------------------------------------------------------------------------


 

Company and its Subsidiaries or other Affiliates, without any break in service,
is not a Termination of Employment.

 

If you have a Termination of Employment due to death, any unvested portion of
the Award shall vest in full.  If you have a Termination of Employment as a
result of a Disability, the Award shall continue to vest for up to four years
after the effective date of such Termination of Employment provided you continue
to comply with any applicable confidentiality and non-competition obligations
you have to the Company and its Affiliates.  If you have a Termination of
Employment due to Retirement on or after the first anniversary of the grant
date, upon the approval of the Committee, the Award shall continue to vest for
up to four years after the effective date of such Retirement provided you
continue to comply with any applicable confidentiality and non-competition
obligations you have to the Company and its Affiliates.

 

If your employment is terminated by ILG or any of its Subsidiaries for Cause, or
if following any termination of employment between you and ILG or any of its
Subsidiaries for any reason, ILG determines that during the two years prior to
such termination there was an event or circumstance that would have been grounds
for termination for Cause, your Award shall be forfeited and canceled in its
entirety upon such termination, and ILG may cause you, immediately upon notice,
either to return the shares issued upon the settlement of RSUs that vested
during the two-year period after the events or circumstances giving rise to or
constituting grounds for termination for Cause or to pay ILG an amount equal to
the aggregate amount, if any, that you had previously realized in respect of any
and all shares issued upon settlement of RSUs that vested during the two-year
period after the events or circumstances giving rise to or constituting grounds
for such termination for Cause (i.e., the value of the RSUs upon vesting), in
each case, including any dividend equivalents or other distributions received in
respect of any such RSUs. This remedy shall be without prejudice to, or waiver
of, any other remedies ILG or its Subsidiaries may have in such event.

 

Settlement

 

Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after any RSUs in respect
of your Award have vested and are no longer subject to the Restriction Period,
such RSUs shall be settled. In no event shall settlement occur later than two
and one half months after the end of the fiscal year in which the RSUs vest. 
For each RSU settled, ILG shall issue one share of Common Stock for each RSU
vesting. Notwithstanding the foregoing, ILG shall be entitled to hold the shares
issuable to you upon settlement of all RSUs that have vested until ILG or the
agent selected by ILG to administer the Plan (the “Agent”) has received from you
(i) a duly executed Form W-9 or W-8 and (ii) payment for any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such RSUs.

 

--------------------------------------------------------------------------------


 

Taxes and Withholding

 

No later than the date as of which an amount in respect of any RSUs first
becomes includible in your gross income for federal, state, local or foreign
income or employment or other tax purposes, ILG or its Subsidiaries shall,
unless prohibited by law, have the right to deduct any federal, state, local or
foreign taxes of any kind required by law to be withheld with respect to such
amount due to you, including deducting such amount from the delivery of shares
issued upon settlement of the RSUs that gives rise to the withholding
requirement. In the event shares are deducted to cover tax withholdings, the
number of shares withheld shall generally have a Fair Market Value equal to the
aggregate amount of ILG’s withholding obligation. In the event that any such
deduction and/or withholding is prohibited by law, you shall, prior to or
contemporaneously with the vesting of your RSUs, pay to ILG, or make
arrangements satisfactory to ILG regarding the payment of, any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such amount.

 

Adjustment in the Event of Change in Stock; Change in Control

 

Adjustment in the Event of Change in Stock.  In the event of (i) a stock
dividend, stock split, reverse stock split, share combination, or
recapitalization or similar event affecting the capital structure of ILG (each,
a “Share Change”), or (ii) a merger, consolidation, acquisition of property or
shares, separation, spin-off, reorganization, significant non-recurring cash
dividend, stock rights offering, liquidation, Disaffiliation, or similar event
affecting ILG or any of its Subsidiaries (each, a “Corporate Transaction”), the
Compensation and Human Resources Committee (the “Committee”) or the Board shall
make such substitutions or adjustments as it, in its good faith and sole
discretion, deems appropriate and equitable to the number of RSUs and the number
and kind of shares of Common Stock underlying the RSUs.  The determination of
the Committee regarding any such adjustment will be final and conclusive and
need not be the same for all RSU award recipients.

 

Change in Control.  Subject to the provisions of your employment agreement, if
any, in the event you cease to be employed by either ILG or any of its
Subsidiaries within the one (1) year period following a Change in Control of ILG
(and not any of its Subsidiaries) as a result of (i) a termination by ILG or any
of its Subsidiaries without Cause, or (ii) a resignation by you for Good Reason
(as defined in the Plan), then upon the occurrence of such Termination of
Employment, 100% of your Award shall automatically vest.

 

The Disaffiliation of the Subsidiary of ILG by which you are employed or for
which you are performing services at the time of such sale or other disposition
by ILG shall be considered a Termination of Employment (not a Change in Control)
and shall be governed by the applicable provisions of the Plan and the provision
set forth under the caption “Termination of Employment” above; provided,
however, that the Committee or the Board may deem it appropriate to make an
equitable adjustment to the number of

 

--------------------------------------------------------------------------------


 

RSUs and the number and kind of shares of Common Stock underlying the RSUs
underlying your Award.

 

Non-Transferability of the RSUs

 

Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.

 

No Rights as a Stockholder

 

Except as otherwise specifically provided in the Plan, unless and until your
RSUs are settled, you shall not be entitled to any rights of a stockholder with
respect to the RSUs (including the right to vote the underlying shares).
Notwithstanding the foregoing, if ILG declares and pays dividends on the Common
Stock during the Restriction Period for particular RSUs in respect of your
Award, you will be credited with additional amounts for each RSU underlying such
Award equal to the dividend that would have been paid with respect to such RSU
as if it had been an actual share of Common Stock, which amount shall remain
subject to restrictions (and as determined by the Committee may be reinvested in
RSUs or may be held in kind as restricted property) and shall vest concurrently
with the vesting of the RSUs upon which such dividend equivalent amounts were
paid. Notwithstanding the foregoing, dividends and distributions other than
regular quarterly cash dividends, if any, may result in an adjustment pursuant
to the “Adjustment in the Event of Change in Stock; Change in Control” section
above.

 

Other Restrictions

 

The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is necessary or desirable as a condition of, or in
connection with, the delivery of shares, then in any such event, the award of
RSUs shall not be effective unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

Conflicts and Interpretation

 

In the event of any conflict between these Terms and Conditions and the Plan,
the Plan shall control; provided, that an action or provision that is permissive
under the terms of the Plan, and required under these Terms and Conditions,
shall not be deemed a conflict and these Terms and Conditions shall control.  In
the event of any ambiguity in these Terms and Conditions, or any matters as to
which these Terms and Conditions are silent, the Plan shall govern. In the event
of any conflict between the Award Notice (or any other information posted on
ILG’s extranet or given to you directly or indirectly through the Agent
(including information posted on www.benefitaccess.com)) and ILG’s

 

--------------------------------------------------------------------------------


 

books and records, or (ii) ambiguity in the Award Notice (or any other
information posted on ILG’s extranet or given to you directly or indirectly
through the Agent (including information posted on
www.benefitaccess.com)), ILG’s books and records shall control.

 

Amendment

 

ILG may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.

 

Data Protection

 

The acceptance of your RSUs constitutes your authorization of the release from
time to time to ILG or any of its Subsidiaries and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of your RSUs and/or the Plan (the
“Relevant Information”). Without limiting the above, this authorization permits
your employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of your RSUs and/or the Plan and/or to implement or structure any
further grants of equity awards (if any)). The acceptance of your RSUs also
constitutes your authorization of the transfer of the Relevant Information to
any jurisdiction in which ILG, your employing company or the Agent considers
appropriate. You shall have access to, and the right to change, the Relevant
Information, which will only be used in accordance with applicable law.

 

Section 409A of the Code

 

Your Award is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules and regulations issued there under (“Section 409A”).   In
no event shall ILG be required to pay you any “gross-up” or other payment with
respect to any taxes or penalties imposed under Section 409A with respect to any
amounts or benefits paid to you in respect of your Award.

 

Notification of Changes

 

Any changes to these Terms and Conditions shall either be posted on ILG’s
intranet and www.benefitaccess.com or communicated (either directly by ILG or
indirectly through any of its Subsidiaries or the Agent) to you electronically
via e-mail (or otherwise in writing) promptly after such change becomes
effective.

 

--------------------------------------------------------------------------------
